Title: To Thomas Jefferson from Thomas Mann Randolph, 20 February 1807
From: Randolph, Thomas Mann
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            
                                on or before 20 Feb. 1807
                            
                        
                        The Christian name of Leake is Walter. I hardly ever knew a man whose judgement and integrity I would be more
                            willing to pledge myself for. He will not be a Candidate for Congress I know and I believe not for the Legislature again.
                            His circumstances render this appointment not only an act of justice to his merits but of humanity. 
                  With truly
                            affectionate attachment yr. &c.
                        
                            Tho: M. Randolph
                            
                        
                    